DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed April 7, 2021. Claims 1-6, 10-16, and 18-20 were amended. Claims 8-9 and 17 were canceled. Claims 21-23 are new. Claims 1-7, 10-16, and 18-23 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: Faubel does not describe sending a lock command to a switch controller, as recited in claim 1. The message sent from the vehicle to the device in Faubel does not command the device to lock the switch, but instead merely requests a reservation of the switch. There is no commanding of the switch to lock. Therefore, no lock command is sent in Faubel as recited in claim 1. Faubel does not describe determining whether a lock confirmation is received from the switch controller, as recited in claim 1. The device in Faubel sends a message indicating whether the requested reservation of a switch is accepted or rejected, but does not send any confirmation that the switch is locked.
In response, the Examiner respectfully disagrees. The claimed lock command is a request to lock the switch and not necessarily a directive since the onboard computer waits to receive a confirmation and in some instances the lock command does not lock the switch as shown in claim 2. Faubel et al teach that the approaching guided vehicle requests to lock the interlocking track device and waits for a return confirmation message on whether that request to lock was accepted or not, if it is accepted, the interlocking control system then commands/controls the interlocking track device to lock (see at least pages 3, 5). This teaching meets the scope of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 10, 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faubel et al (WO 2013/092113).
As per claim 1, Faubel et al teach method comprising: 
sending a lock command from a computer onboard a locomotive to a switch controller associated with a switch in a railway (see at least page 2, lines 1-9); determining whether a lock confirmation from the switch controller is received by the computer onboard the locomotive (see at least page 2, lines 15-19); and traversing the switch in response to receiving the lock confirmation from the switch controller (see at least pages 2-4, fig 1).  
As per claim 3, Faubel et al teach preventing an external command from a switch dispatcher to change a position of the switch until the locomotive has unlocked the switch (see at least page 8; other requests are rejected until train releases status from locked to release).  
As per claim 5, Faubel et al teach transmitting the lock confirmation to the computer onboard the authorized locomotive or a dispatch computer, the lock confirmation including a switch status indicating the switch is locked (see at least pages 3, 8).    
As per claim 6, Faubel et al teach communicating an unlock command from the computer onboard the locomotive to the switch controller (see at least page 8).   
As per claim 7, Faubel et al teach wherein sending the lock command further comprises: determining an address of the switch controller of the switch; and transmitting the lock command to the (see at least pages 2-4, fig 1).  
Claims 10, 12, 14-16, and 18 contain similar limitations as the claims above and therefore are rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11, 13, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Faubel et al (WO 2013/092113) in view of Kernwein et al (US 2016/0257325).
As per claim 2, Faubel et al teach fails to explicitly teach preventing the locomotive from traversing the switch responsive to the lock confirmation not being received by the computer onboard the locomotive from the switch controller. However, in the same field of endeavor, Kernwein et al teach a switch alignment detection system that prevents the train from traversing if a switch’s status signal is not received or detected (see at least paragraph [0024]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would prevent the train from traversing the switch until it is safe to do so (until the status has been received). 
As per claim 4, Faubel et al fail to teach determining an acceptable switch alignment for the locomotive to traverse a segment of the railway associated with a switch leg; issuing a switch command by the computer onboard the locomotive, the switch command issued to the switch controller to align the switch to the acceptable switch alignment; and controlling the switch by the switch controller to align the switch in accordance with the switch command.  However, in the same field of endeavor, Kernwein et al teaches a switch alignment detection system that determining an acceptable switch alignment for the authorized locomotive to traverse a segment of the railway associated with a switch leg; issuing a switch command by the computer onboard the authorized locomotive, the switch command issued to the switch controller to align the switch to the acceptable switch alignment; and controlling the switch by the switch controller to align the switch in accordance with the switch command (see at least abstract, paragraphs [0011-0014]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would allow for the train to control the switch and to configure it to an acceptable alignment. 
Claims 11, 13, and 19-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
As per claim 21, Faubel et al teach wherein the switch is a first switch and the switch controller is a first switch controller and a second switch controller associated with a second switch (see at least fig 1), but fails to teach receiving a signal at the computer onboard the locomotive, the signal indicating that the second switch is unlocked; and automatically braking the locomotive responsive to the computer onboard the locomotive receiving the signal from the second switch controller before the locomotive reaches the second switch. However, in the same field of endeavor, Kernwein et al teach a switch alignment detection system that prevents the train from traversing if a switch’s status signal is not received or detected (see at least paragraph [0024]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would prevent the train from traversing the switch until it is safe to do so (until the status has been received).
As per claim 22, Faubel et al fail to teach determining whether the signal received from the switch controller indicates that the at least one switch is unlocked; and automatically stopping movement of the self-dispatching locomotive responsive to determining that the at least one switch is unlocked. However, in the same field of endeavor, Kernwein et al teach a switch alignment detection system that prevents the train from traversing if a switch’s status signal is not received or detected (see at least paragraph [0024]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would prevent the train from traversing the switch until it is safe to do so (until the status has been received). 
As per claim 23, Faubel et al fail to teach wherein the computer system is configured to automatically slow or stop movement of the locomotive responsive to not receiving the lock confirmation from the switch controller or receiving a signal from the switch controller that indicates the switch is unlocked. However, in the same field of endeavor, Kernwein et al teach a switch alignment detection system that prevents the train from traversing if a switch’s status signal is not received or detected (see at least paragraph [0024]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would prevent the train from traversing the switch until it is safe to do so (until the status has been received).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661